 

 

 

 

Exhibit 10.37

 

 

VERSARTIS, INC. 1020 MARSH ROAD

MENLO PARK, CA 94025

 

8/30/2017

 

 

 

Robert Gut, MD, PhD

248 Princeton Hightstown Road Princeton Junction, NJ 08550

 

 

Dear Robert,

 

Versartis, Inc. (the "Company") is pleased to offer you employment on the
following terms:

 

1.Position.

 

(a)Your initial title will be Chief Medical Officer and you will report to Jay
Shepard. This is a full-time position. The Company may change your position,
duties, and work location from time to time at its discretion. While you render
services to the Company, you will not engage in any other employment, consulting
or other business activity (whether full-time or part-time) that would create a
conflict of interest with the Company. By signing this letter agreement, you
confirm to the Company that you have no contractual commitments or other legal
obligations that would prohibit you from performing your duties for the Company.

 

(b)You agree to the best of your ability and experience that you will at all
times loyally and conscientiously perform all of the duties and obligations
required of and from you pursuant to the express and implicit terms hereof, and
to the reasonable satisfaction of the Company. During the term of your
employment, you further agree that you will devote all of your business time and
attention to the business of the Company, the Company will be entitled to all of
the benefits and profits arising from or incidental to all such work services
and advice, you will not render commercial or professional services of any
nature to any person or organization, whether or not for compensation, without
the prior written consent of the Company, and you will not directly or
indirectly engage or participate in any business that is competitive in any
manner with the business of the Company. Nothing in this letter agreement will
prevent you from accepting speaking or presentation engagements in exchange for
honoraria or from serving on boards of charitable organizations, or from owning
no more than one percent (1%) of the outstanding equity securities of a
corporation whose stock is listed on a national stock exchange.

 

2.Start Date. Subject to fulfillment of any conditions imposed by this letter
agreement, you will commence this new position with the Company on September 5,
2017 (the "Start Date").

 

3.Background Check/Proof of Right to Work. This offer is contingent upon a
background check clearance and reference check. In addition, for purposes of
federal immigration law, you will be required to provide to the Company
satisfactory documentary proof of your identity

 

GDSVF&H\

106118693 vi

 

--------------------------------------------------------------------------------



 

 

 

 

 

 

 

and eligibility for employment in the United States, and this offer is
contingent upon such satisfactory proof. Such documentation must be provided to
the Company within three business days of your date of hire.

 

4.Cash Compensation.   The Company will pay you a starting salary at the rate of

$425,000.00 per year, payable in accordance with the Company's standard payroll
schedule. This salary will be subject to adjustment pursuant to the Company's
employee compensation policies in effect from time to time. As an exempt
salaried employee, you will be expected to work hours as required by the nature
of your work assignments, including hours beyond the Company's normal business
hours, and you will not be eligible for nor entitled to receive overtime
compensation.

 

In addition, you will be eligible to be considered for a discretionary incentive
and retention bonus for each fiscal year of the Company. Whether you are awarded
any bonus for a given fiscal year, and the amount of the bonus (if any), will be
determined by the Company at its sole discretion based on your or the Company's
achievement of objective or subjective criteria established by the Company's
Chief Executive Officer and approved by the Company's Board of Directors. Your
target bonus for 2017 will be equal to 40% of your annual base salary. Any bonus
for the fiscal year in which your employment begins will be prorated, based on
the number of days you are employed by

the Company during that fiscal year. Any bonus for a fiscal year will be paid
within 2Yi months after

the close of that fiscal year, and you must remain actively employed by the
Company at the time of payment in order to earn a bonus for that fiscal year.
The dete1minations of the Company's Board of Directors with respect to your
bonus will be final and binding.

 

The Company may change your compensation and benefits from time to time at its
discretion.

 

5.Employee Benefits. As a regular employee of the Company, you will be eligible
to participate in a number of Company-sponsored benefits, including its medical,
dental and 401(k) plans, under the te1ms and conditions of the benefit plans
that may be in effect from time to time. In addition, you will be entitled to
accrue and use paid vacation benefits, in accordance with the Company's vacation
policy, as in effect from time to time.

 

6.Relocation. Subject to your relocation to the San Francisco Bay Area by
September 30, 2018, the Company will provide you with the following relocation
benefits (the "Relocation Benefits"):

 

(a)The Company will directly pay three months of rent, up to a maximum of

$8,000.00 a month, for temporary housing (excluding living expenses, food,
utilities, and other monthly bills) in the San Francisco Bay Area for you and
your family.

 

(b)To offset the costs of moving yourself, your family and your household to the
San Francisco Bay Area, the Company will pay you an amount of $100,000.00,
grossed up to counterbalance taxes. This amount will be paid to you as part of
your first paycheck with the Company.

 

If you voluntarily leave the Company or are terminated for Cause within 12
months of your Start Date, you will be required to repay the full amount of the
Relocation Benefits paid to you, which the Company may recover from your final
paycheck and any other amounts owed to you by

 

 

106118693 vi

 

--------------------------------------------------------------------------------



 

 

 

 

 

 

 

the Company from and after your termination date, with the balance (if any)
payable by you. Notwithstanding the foregoing, if on or before 12 months of
employment, your employment terminates without Cause or in connection with a
Change in Control, then you will not be required to pay back any amount.

 

7.Equity Awards.

 

(a)In connection with the commencement of your employment and subject to the
approval of the Company's Board of Directors or its Compensation Committee, you
will be granted an option to purchase 107,000 shares of the Company's Common
Stock (the "Option") pursuant to the Company's 2014 Equity Incentive Plan (the
"Plan"), as described in the Plan and the applicable Stock Option Agreement. The
vesting schedule for the Option shall be as follows: 25% of the shares subject
to the option will vest after 12 months of your continuous service, and the
remaining 75% of the shares subject to the Option will vest in equal monthly
installments over the next 36 months of your continuous service, until either
your Option is fully vested or your employment ends, whichever occurs first, as
described in the applicable Stock Option Agreement. The exercise price per share
of the Option will be determined by the Board of Directors or the Compensation
Committee when the Option is granted. The Option will be subject to the te1ms
and conditions applicable to options granted under the Plan and the applicable
Stock Option Agreement.

 

(b)In connection with the commencement of your employment and subject to the
approval of the Company's Board of Directors or its Compensation Committee, you
will be granted restricted stock units for 48,000 shares of the Company's common
stock (the "RSU Award") pursuant to terms of the Plan and the applicable
Restricted Stock Unit Agreement (collectively, the "RSU Agreement"). The vesting
schedule for the RSU shall be as follows: one-quarter of the shares subject to
the RSU shall vest and be issued in four equal annual installments on the first,
second, third and fourth anniversaries of your vesting commencement date,
provided that on the applicable vesting date you are in the Company's continuous
service. The RSU will be governed in full by the terms of the Plan and your
individual RSU Agreement.

 

 

8.

Severance Benefits.

 

(a)Termination for Any Reason Other Than Cause or   Permanent Disability not in
Connection with a Change in Control. If the Company terminates your employment
for any reason other than Cause or Permanent Disability (both as defined herein)
and a Separation occurs, and the Separation is not in connection with a Change
in Control, then you will be entitled to the benefits described in this Section
8(a). However this Section 8(a) will not apply unless you (i) have returned all
company property in your possession and (ii) have executed a general release of
all claims that you may have against the Company or persons affiliated with the
Company. The release must be in the form prescribed by the Company without
alterations. You must execute and return the signed release on or before the
date specified by the Company in the prescribed form (the "Release Deadline").
The Release Deadline will inno event be later than 60 days after your
Separation. If you fail to return the release on or before the Release Deadline,
or if you revoke the release, then you will not be entitled to the benefits
described in this Section 8(a).

 

 

 

 

106118693 vi

 

--------------------------------------------------------------------------------



 

 

 

 

 

 

 

i)Salary Continuation. The Company will continue to pay your base salary for a
period of six months after your Separation. Your base salary will be paid at a
rate in effect at the time of your Separation  and in accordance with the
Company's standard payroll procedures. The salary continuation payments will
commence within 30 days after the Release Deadline and, once they commence, will
be retroactive  to the date of Separation. The salary continuation payments will
end when you commence new employment or substantial self­ employment.

 

ii)COBRA. If you elect to continue your health insurance coverage under the
Consolidated Omnibus Budget Reconciliation Act  ("COBRA") following your
Separation, then the Company will pay the same portion of your monthly premium
under COBRA as it pays for active employees until the earliest of (i) the close
of the six-month period following your Separation, (ii) the expiration of your
continuation coverage under COBRA or (iii) the date when you commence new
employment or substantial self-employment.

 

iii)Accelerated Vesting. The company will accelerate the vesting of the number
of shares subject to the Option and RSU that would have vested in the six (6)
month period after your Separation.

 

iv)Exercise of Option. You will have the opportunity to exercise the vested
portion of your Option until the first anniversary of your termination.

 

(b)Termination in Connection with a Change in Control. You will be eligible for
severance benefits for a termination in connection with a Change in Control
under the Versartis, Inc. Change in Control Severance Plan (the "Change in
Control Severance Plan"), which provides specified severance benefits to certain
eligible officers and employees of the Company. All rights and obligations with
respect to your Severance Benefits in connection with a Change in Control will
be as set forth in the Change in Control Severance Plan. Ifyou are provided with
any benefits pursuant to the Change in Control Severance Plan, you will not
receive any severance benefits as specified in Section 8(a) herein.

 

9.Confidential Information and Inventions Assignment/Company Policies. Like all
Company employees, you will be required, as a condition of your employment with
the Company, to sign the Company's standard Employee Confidential Information
and Inventions Assignment Agreement, a copy of which is attached hereto as
Exhibit A. In addition, you will be expected to abide by Company rules and
policies, and acknowledge in writing that you have read the Company's Employee
Handbook.

 

10.Employment Relationship. Employment with the Company is for no specific
period of time. Your employment with the Company will be "at will," meaning that
either you or the Company may terminate your employment at any time and for any
reason, with or without cause or advance notice. Any contrary representations
that may have been made to you are superseded by this letter agreement. This is
the full and complete agreement between you and the Company on this term.
Although your job duties, title, compensation and benefits, as well as the
Company's personnel policies and procedures, may change from time to time, the
"at will" nature of your employment may only be changed in an express written
agreement signed by you and a duly authorized officer of the Company (other than
you).

 

 

 

106118693 v i

 

--------------------------------------------------------------------------------



 

 

 

 

 

 

 

11.Tax Matters. All forms of compensation referred to in this letter agreement
are subject to reduction to reflect applicable withholding and payroll taxes and
other deductions required by law. You are encouraged to obtain your own tax
advice regarding your compensation from the Company. You agree that the Company
does not have a duty to design its compensation policies in a manner that
minimizes your tax liabilities, and you will not make any claim against the
Company or its Board of Directors related to tax liabilities arising from your
compensation.

 

12.No Conflicting Obligations. You understand and agree that by accepting this
offer of employment, you represent to the Company that your performance will not
breach any other agreement to which you are a party and that you have not, and
will not during the term of your employment with the Company, enter into any
oral or written agreement in conflict with any of the provisions of this letter
or the Company's policies. You are not to bring with you to the Company, or use
or disclose to any person associated with the Company, any confidential or
proprietary info1mation belonging to any former employer or other person or
entity with respect to which you owe an obligation of confidentiality under any
agreement or otherwise. The Company does not want or need and will not use such
information, will assist you to preserve and protect the confidentiality of
proprietary information belonging to third parties, and expects you to use in
performing your duties for the Company only information which is generally known
and used by persons with training and experience comparable to your own, which
is common knowledge in the industry or otherwise legally in the public domain,
or which is otherwise provided or developed by the Company. Also, we expect you
to abide by any obligations to refrain from soliciting any person employed by or
otherwise associated with any former employer and suggest that you refrain from
having any contact with such persons until such time as any non-solicitation
obligation expires.

 

 

13.

Definitions.

 

(a)"Cause" means the occurrence of any one or more of the following: (i) the
Participant's commission of any crime involving fraud, dishonesty or moral
turpitude; (ii) the Participant's attempted commission of or participation in a
fraud or act of dishonesty against the Company that results in (or might have
reasonably resulted in) material harm to the business of the Company; (iii) the
Participant's intentional, material violation of any contract or agreement
between the Participant and the Company or any statutory duty that the
Participant owes to the Company; or (iv) the Participant's conduct that
constitutes gross insubordination, incompetence or habitual neglect of duties
and that results in (or might have reasonably resulted in) material harm to the
business of the Company; provided, however, that the action or conduct described
in clauses (iii) and (iv) above will constitute Cause only if such action or
conduct continues after the Company has provided the Participant with written
notice thereof and thirty (30) days to cure the same.

 

(b)"Change in Control" means a "Change in Control" as defined in the Company's
2014 Equity Incentive Plan, as may be amended from time to time.

 

(c)"Permanent Disability" means that you are unable to perform the essential
functions of your position, with or without reasonable accommodations, for a
period of at least 120 consecutive days because of a physical or mental
impairment.

 

 

 

 

106118693 vl

 

--------------------------------------------------------------------------------



 

 

 

 

 

 

 

(d)"Separation" means   a "separation from   service" as defined   m the
regulations under Section 409A of the Internal Revenue Code.

 

14.Interpretation, Amendment and Enforcement. This letter agreement, together
with the Employee Confidential Information and Inventions Assignment Agreement,
constitutes the complete agreement between you and the Company, contains all of
the terms of your employment with the Company and supersedes any prior
agreements, representations or understandings (whether written, oral or implied)
between you and the Company. Changes in your employment terms, other than those
changes expressly reserved to the Company's discretion in this letter, require
an express written modification signed by both you and a duly authorized officer
of the Company. The terms of this letter agreement and the resolution of any
disputes as to the meaning, effect, performance or validity of this letter
agreement or arising out of, related to, or in any way connected with, this
letter agreement, your employment with the Company or any other relationship
between you and the Company (the "Disputes") will be governed by California law,
excluding laws relating to conflicts or choice of law. You and the Company
submit to the exclusive personal jurisdiction of the federal and state courts
located in California in connection with any Dispute or any claim related to any
Dispute.

 

* * * * *

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

106118693 vi

 

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

 

We hope that you will accept our offer to join the Company. You may indicate
your agreement with these terms and accept this offer by signing and dating both
the enclosed duplicate original of this letter agreement and the enclosed
Proprietary Information and  Inventions Agreement and returning them to me. This
offer, if not accepted, will expire at the close of business on August 31, 2017.

 

If you have any questions, please do not hesitate to contact me.

 

 

Very truly yours,

 

 

 

 

 

 

 

 

 

 

 

 

 

I have read and accept this employment offer:



VERSARTIS, INC.

 

       /s/ Jay P. Shepard              

Jay P. Shepard

Chief Executive Officer

 



 

 

 

               /s/ Robert Gut



 

Printed Name:  Robert Gut

 

Dated:  8/31/2017

 

 

 

 

 

 

 

 

 

106118693 vi

 

--------------------------------------------------------------------------------



 

 

 

 

 

 

 

EXHIBIT A

 

CONFIDENTIAL INFORMATION AND INVENTIONS ASSIGNMENT AGREEMENT

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

GDSVF&H\

106118693 vi

 

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

 

EMPLOYEE CONFIDENTIAL INFORMATION AND INVENTIONS ASSIGNMENT AGREEMENT

 

 

In consideration of my employment or continued employment by Versartis, Inc.
("Company"), and the compensation paid to me now and during my employment with
the Company, I agree to the terms of this Agreement as follows:

 

 

1.CONFIDENTIAL INFORMATION PROTECTIONS.

1.1Nondisclosure; Recognition of Company's Rights. At all times during and after
my employment, I will hold in confidence and will not disclose, use, lecture
upon, or publish any of Company's Confidential Information (defined below),
except as may be required in connection with my work  for Company, or as
expressly authorized by the Chief Executive Officer (the "CEO") of Company. I
will obtain the CEO's written approval before publishing or submitting for
publication any material (written, oral, or otherwise) that relates to my work
at Company and/or incorporates any Confidential Information. I hereby assign to
Company any rights I may have or acquire in any and all Confidential Information
and recognize that all Confidential Information shall be the sole and exclusive
property of Company and its assigns.

 

1.2Confidential Information. The term "Confidential Information" shall mean any
and all confidential knowledge, data or information related to Company's
business or its actual or demonstrably anticipated research or development,
including without limitation (a) trade secrets, inventions, ideas, processes,
computer source and object code, data, formulae, programs, other works of
authorship, know-how, improvements, discoveries, developments, designs, and
techniques ; (b) information regarding products, services, plans for research
and development, marketing and business plans, budgets, financial statements,
contracts, prices, suppliers, and customers;(c) information regarding the skills
and compensation of Company's employees, contractors, and any other service
providers of Company; and (d) the existence of any business discussions,
negotiations, or agreements between Company and any third party.

 

1.3Third Pa rty Information. I understand that Company has received and in the
future will receive from third parties confidential or proprietary information
("Third Party Information") subject to a duty on Company's part to maintain the
confidentiality of such information and to use it only for certain limited
purposes. During and after the term of my employment , I will hold Third Party
Information in strict confidence and will not disclose to anyone (other than
Company personnel who need to know such information in connection with their
work for Company) or use, Third Party Information, except in connection with my
work for Company or unless expressly authorized by an officer of Company in
writing.

 

1.4No Improper Use of Information of Prior Employers and Others. I represent
that my employment by Company does not and will not breach any agreement with
any former employer, including any non-compete or non-solicitation agreement or
any agreement to keep in confidence or refrain

 

 

1061 18697 vi



from using information acquired by me prior to my employment by Company. I
further represent that I have not entered into, and will not enter into, any
agreement, either written or oral, in conflict with my obligations under this
Agreement. During my employment by Company, I will not improperly make use of,
or disclose, any information or trade secrets of any former employer or other
third party, nor will I bring onto the premises of Company or use any
unpublished documents or any property belonging to any former employer or other
third party, in violation of any lawful agreements with that former employer or
third party. I will use in the performance of my duties only information that is
generally known and used by persons with trai ning and experience comparable to
my own, is common knowledge in the industry or otherwise legally  in the public
domain, or is otherwise provided or developed by Company.

 

 

2.

INVENTIONS.

 

2.1Definitions. As used in this Agreement, the term "Invention" means any ideas,
concepts, information, materials, processes, data, programs, know-how,
improvements, discoveries, developments, designs, artwork, formulae, other
copyrightable works, and techniques and all Intellectual Property Rights in any
of the items listed above. The term "Intellectual Property Rights" means all
trade secrets, copyrights, trademarks, mask  work rights, patents and other
intellectual property rights recognized by the laws of any jurisdiction or
country. The term "Moral Rights" means all paternity, integrity, disclosure,
withdrawal, special and any other similar rights recognized by the laws of any
jurisdiction or country.

 

2.2Prior Inventions. I have disclosed on Exhibit A a complete list of all
Inventions that (a) I have, or I have caused to be, alone or jointly with
others, conceived, developed, or reduced to practice prior to the commencement
of my employment by Company; (b) in which I have an ownership interest or which
I have a license to use; (c) and that I wish to have excluded from the scope of
this Agreement (collectively referred to as "Prior Inventions"). If no Prior
Inventions are listed in Exhibit A, I warrant that there are no Prior
Inventions. I agree that I will not incorporate, or permit to be incorporated,
Prior Inventions in any Company Inventions (defined below) without Company's
prior written consent. If in the course of my employment with Company, I
incorporate a Prior Invention into a Company process, machine or other work, I
hereby grant Company a non-exclusive, perpetual , fully-paid and royalty-free,
irrevocable and worldwide license, with rights to sublicense through multiple
levels of sublicensees, to reproduce, make derivative works of, distribute,
publicly perform, and publicly display in any form or medium, whether now known
or later developed, make, have made, use, sell, import, offer for sale, and
exercise any and all present or future rights in, such Prior

 

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

 

Invention.

 

2.3Assignment of Company Inventions. Inventions assigned to the Company or to a
third party as directed by the Company pursuant to the subsection titled
Government or Third Party are referred to in this Agreement as "Company
Inventions." Subject to the subsection titled Government or Third Party and
except for Inventions that I can prove qualify fully under the provisions of
California Labor Code section 2870 and I have set forth in Exhibit A, I hereby
assign and agree to assign in the future (when any such Inventions or
Intellectual Property Rights are first reduced to practice or first fixed in a
tangible medium , as applicable) to Company all my right, title, and interest in
and to any and all Inventions (and all Intellectual Property Rights with respect
thereto) made, conceived, reduced to practice, or learned by me, either alone or
with others, during the period of my employment by Company. Any assignment of
lnventions (and all Intellectual Property Rights with respect thereto) hereunder
includes an assignment of all Moral Rights. To the extent such Moral Rights
cannot be assigned to Company and to the extent the following is allowed by the
laws in any country where Moral Rights exist, I hereby unconditionally and
irrevocably waive the enforcement of such Moral Rights, and all claims and
causes of action of any kind against Company or related to Company's customers,
with respect to such rights. I further  acknowledge and agree that neither my
successors-in-interest nor legal heirs retain any Moral Rights in any Inventions
(and any Intellectual Property Rights with respect thereto).

 

2.4Obligation to Keep Compa ny Informed. During the period of my employment and
for one ( l) year after my employment ends, I will promptly and fully disclose
to Company in writing (a) all Inventions authored, conceived , or reduced to
practice by me, either alone or with others, including any that might be covered
under California Labor Code section 2870, and (b) all patent applications filed
by me or in which I am named as an inventor or co-inventor .

 

2.5Government or Third Party. I agree that, as directed by the Company, I will
assign to a third party, including without limitation the United States, all my
right, title, and interest in and to any particular Company Invention.

 

2.6Enforcement   of   Intellectual   Property Rights and Assistance. During and
after the period of my employment and at Company's request and expense, I will
assist Company in every proper way, including consenting to and joining in any
action, to obtain and enforce United States and foreign Intellectual Property
Rights and Moral Rights relating to Company Inventions in all countries. If the
Company is unable to secure my signature on any document needed in connection
with such purposes, I hereby irrevocably designate and appoint Company and its
duly authorized officers and agents as my agent and attorney in fact, which
appointment is coupled with an interest, to act on my behalf to execute and file
any such documents and to do all other lawfully permitted acts to further such
purposes with the same legal force and effect as if executed

 

2

106118697 vi

by me.

 

2.7Incorporation of Software Code. I agree that I will not incorporate into any
Company software or otherwise deliver to Company any software code licensed
under the GNU General Public License or Lesser General Public License or any
other license that, by its terms, requires or conditions the use or distribution
of such code on the disclosure, licensing, or distribution of any source code
owned or licensed by Company.

 

3.RECORDS. I agree to keep and maintain adequate and current records (in the
form of notes, sketches, drawings and in any other form that is required by the
Company) of all Inventions made by me during the period of my employment by the
Company, which records shall be available to, and remain the sole property of,
the Company at all times.

 

4.ADDITIONAL ACTIVITIES. I agree that during the term of my employment  by
Company, I will not (a) without Company's express written consent, engage in any
employment or business activity that is competitive with, or would otherwise
conflict with my employment by, Company; and (b) for the period of my
employment  by Company and for one (1) year thereafter, I will not either
directly or indirectly, solicit or attempt to solicit any employee, independent
contractor, or consultant of Company to terminate his, her or its relationship
with Company in order to become an employee, consultant, or independent
contractor to or for any other person or entity.

 

5.RETURN OF COMPANY PROPERTY. Upon termination of my employment or upon
Company's request at any other time, I will deliver to Company all of Company's
property, equipment, and documents, together with all copies thereof, and any
other material containing or disclosing any Inventions,  Third Party Information
or Confidential Information and certify in writing that I have fully complied
with the foregoing obligation. I agree that I will not copy, delete, or alter
any information contained upon my Company computer or Company equipment before I
return it to Company. In addition, if I have used any personal computer, server,
or e-mail system to receive, store, review, prepare or transmit any Company
information, including but not limited to, Confidential Information, I agree to
provide the Company with a computer-useable copy of all such Confidential
Information and then permanently delete and expunge such Confidential
Information from those systems; and I agree to provide the Company access to my
system as reasonably requested to verify that the necessary copying and/or
deletion is completed. I further agree that any property situated on Company's
premises and owned by Company is subject to inspection by Company's personnel at
any time with or without notice. Prior to the termination of my employment or
promptly after termination of my employment, I will cooperate with Company in
attending an exit interview and certify in writing that I have complied with the
requirements of this section.

 

 

 

 

6.

NOTIFICATION OF NEW EMPLOYER. If I leave the

 

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

 

employ of Company, I consent to the notification of my new employer of my rights
and obligations under this Agreement, by Company providing a copy of this
Agreement or otherwise.

 

7,GENERAL PROVISIONS.

 

7.1Governing Law and Venue. This Agreement and any action related thereto will
be governed and interpreted by and under the laws of the State of California,
without giving effect to any conflicts of laws principles that require the
application of the law of a different state. I expressly consent to personal
jurisdiction and venue in the state and federal courts for the county in which
Company's principal place of business is located for any lawsuit filed there
against me by Company arising from or related to this Agreement.

 

7.2Severability. If any provision of this Agreement is, for any reason, held to
be invalid or unenforceable, the other provisions of this Agreement will remain
enforceable and the invalid or unenforceable provision will be deemed modified
so that it is valid and enforceable to the maximum extent permitted by law.

 

7.3Survival. This Agreement shall survive the termination of my employment and
the assignment of this Agreement by Company to any successor or other assignee
and shall be binding upon my heirs and legal representatives.

 

7.4Employment. I agree and understand that nothing in this Agreement shall give
me any right to continued employment by Company, and it will not interfere in
any way with my right or Company's right to terminate my employment at any time,
with or without cause and with or without advance notice.

 

7.5Notices. Each party must deliver all notices or other communications required
or permitted under this Agreement in writing to the other party at the address
listed on the signature page, by courier, by certified or registered mail
(postage prepaid and return receipt requested), or by a nationally­ recognized
express mail service. Notice will be effective upon receipt or refusal of
delivery. If delivered by certified or registered mail, notice will be
considered to have been given five

(5) business days after it was mailed, as evidenced by the postmark . If
delivered by courier or express mail service, notice will be considered to have
been given on the delivery date reflected by the courier or express mail service
receipt.  Each

 

 

 

 

 

 

 

 

 

 

 

 

 

3

106118697 vl



party may change its address for receipt of notice by giving notice of the
change to the other party.

 

7.6Injunctive Relief. acknowledge that, because my services are personal and
unique and because I will have access to the Confidential Information of
Company, any breach of this Agreement by me would cause irreparable injury to
Company for which monetary damages would not be an adequate remedy and,
therefore, will entitle Company to injunctive relief (including specific
performance). The rights and remedies provided to each party in this  Agreement
are cumulative and in addition to any other rights and remedies available to
such party at law or in equity.

 

7.7Waiver. Any waiver or failure to enforce any provision of this Agreement on
one occasion will not be deemed a waiver of that provision or any other
provision on any other occasion.

 

7.8Export. I agree not to export, reexport, or transfer, directly or indirectly,
any U.S. technical data acquired from Company or any products utilizing such
data, in violation of the United States export laws or regulations.

 

7.9Counterpa11s. This Agreement may be executed in one or more counterparts,
each of which shall be deemed an original and all of which shall be taken
together and deemed to be one instrument.

 

7.10Entire Agreement. If no other agreement governs nondisclosure and assignment
of inventions during any period in which I was previously employed or am in the
future employed by Company as an independent contractor, the obligations
pursuant  to sections of this Agreement titled Confidential Information
Protections and Inventions shall apply. This Agreement is the final, complete
and exclusive agreement of the parties with respect to  the subject  matter
hereof and supersedes and  merges all prior communications between us with
respect to such matters. No modification of or amendment to this Agreement, or
any waiver of any rights under this Agreement, will be effective unless in
writing and signed by me and the CEO of Company. Any subsequent change or
changes in my duties, salary or compensation will not affect the validity or
scope of this Agreement.

 

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

This Agreement shall be effective as of the first day of my employment with
Company.

 

EMPLOYEE:COMPANY:

l HAVE READ, UNDERSTAND, AND ACCEPT THIS AGREEMENTACCEPTED AND AGREED: AND HAVE
BEEN GIVEN THE OPPORTUNITY TO REVIEW IT

WITH INDEPENDENT L

 

                                        /s/ Robert Gut                        
/s/ Jay Shepard



(Signature)(Signature)

 

 

 

By:  Robert GutBy:  Jay Shepard

 

Title:  M.D., Ph.D.Title:  Chief Executive Officer

 

Date:  8/31/2017Date:  8/30/2017

 

Address:  Address:  

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



 

 

4

106118697 vi

 

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

 

 

EXHIBIT A INVENTIONS

1.Prior Inventions Disclosure. The following is a complete list of all Prior
Inventions (as provided in Subsection 2.2 of the attached Employee Confidential
Information and Inventions Assignment Agreement, defined herein as the
"Agreement"):

 

xNone

□See immediately below:

 

 



 

 



 

 

 

2.

Limited Exclusion Notification.

 

THIS IS TO NOTIFY you in accordance with Section 2872 of the California Labor
Code that the foregoing Agreement between you and Company does not require you
to assign or offer to assign to Company any Invention that you develop entirely
on your own time without using Company's equipment, supplies, facilities or
trade secret information, except for those Inventions that either:

 

a.Relate at the time of conception or reduction to practice to Company's
business, or actual or demonstrably anticipated research or development; or

 

 

b.

Result from any work pe1formed by you for Company.

 

To the extent a provision in the foregoing Agreement purports to require you to
assign an Invention otherwise excluded from the preceding paragraph, the
provision is against the public policy of this state and is unenforceable.

 

This limited exclusion does not apply to any patent or Invention covered by a
contract between Company and the United States or any of its agencies requiring
full title to such patent or Invention to be in the United States.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

1061 18697 vi



A- 1